Citation Nr: 0601130	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  98-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tooth loss due to a 
jaw fracture.  

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1966 to August 
1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1998 decision by the 
RO which, in part, denied service connection for tooth loss 
due to jaw fracture, and an August 2004 decision which denied 
service connection for defective hearing and tinnitus.  The 
Board remanded the appeal for additional development in 
August 2001 and December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his substantive appeal, received in June 2005, the veteran 
checked the box indicating that he did not a BVA hearing.  
However, on a VA Form 9 in August 2005, received after the 
case was forwarded to the Board, the veteran checked the box 
indicating that he wanted a hearing before a member of the 
Board at the RO.  

In November 2005, the Board issued a letter to the veteran 
requesting that he clarify whether he still wanted a Board 
hearing and, if so, whether he wanted the hearing before a 
traveling member of the Board at the RO or by way of 
videoconference.  The veteran was also informed that if he 
did not respond within 30 days of the date of the letter, the 
Board would assume that he wanted a hearing before the Board 
at the Regional Office.  The veteran did not respond.  

Inasmuch as the veteran's request for a travel board hearing 
was received within 90 days of certification of his appeal to 
the Board and he has not withdrawn his hearing request, the 
appeal must be referred back to the RO for appropriate action 
as provided for under 38 C.F.R. § 20.1304(a) (2005).  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


